United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
EDITH NOURSE ROGERS MEMORIAL
VETERANS HOSPITAL, Bedford, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Brett Elliot Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1277
Issued: January 3, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 20, 2019 appellant, through counsel, filed a timely appeal from a December 7,
2018 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish lumbar conditions
causally related to accepted factors of her federal employment.
FACTUAL HISTORY
On August 7, 2017 appellant, then a 62-year-old medical assistant, filed an occupational
disease claim (Form CA-2) alleging that her lumbar conditions had been aggravated by factors of
her federal employment, including continuous walking and standing and various patient care
duties.3 She noted that she first became aware of her condition and its relationship to her federal
employment on November 4, 2013. Appellant did not stop work.
In a development letter dated August 29, 2017, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her regarding the medical
and factual evidence required to establish her claim. OWCP afforded appellant 30 days to provide
the requested information.
OWCP thereafter received a May 16, 2017 report from Dr. John W. Ellis, a Board-certified
family medicine physician. Dr. Ellis detailed appellant’s history of injury on November 4, 2013
summarized medical reports and diagnostic tests he had reviewed, and provided examination
findings. He reported that on November 4, 2013 her right foot was caught in a nursing monitor
strip, which caused her to fall on both hands and knees. Dr. Ellis noted that appellant’s current
symptoms included difficulty walking and that she was stiff in the morning. Appellant’s physical
examination revealed decreased L5 and S1 sensation to light touch and pin prick, right foot
dorsiflexion weakness, straight leg raising and Bragard’s sign positive in the right leg and negative
in the left leg, mild bilateral patella crepitation, restricted bilateral hip range of motion, mild right
ankle lateral talofibular ligament swelling, and weakness on toe and heel walking. Dr. Ellis
diagnosed sciatica, right L5 and S1 nerve impingement, lumbar intervertebral disc degeneration,
spondylolisthesis, and lumbar stenosis. He concluded that appellant’s employment caused,
contributed to, and/or aggravated the diagnosed conditions. In support of his opinion, Dr. Ellis
explained that she tripped and fell forward which caused her low back sprain and that the jerking
caused a slippage of her lower back vertebrae resulting in spondylolisthesis and impingement of
the spinal nerves down the legs. He also opined that appellant’s continued employment following
her November 4, 2013 fall aggravated her low back.
By decision dated November 20, 2017, OWCP denied appellant’s claim finding that the
medical evidence submitted was insufficient to establish causal relationship between the diagnosed

3

OWCP assigned the current claim assigned OWCP File No. xxxxxx132. On November 4, 2013 appellant filed a
traumatic injury claim (Form CA-1) alleging that on that date she sustained left leg, hip, and elbow pain when she fell
on her left side after her right foot got caught in a strip cord and she fell on her left side. OWCP assigned OWCP File
No. xxxxxx800 to this claim, which was denied by decision dated February 14, 2014 as no medical evidence with a
diagnosis had been submitted. By decision dated February 13, 2015, it modified its prior decision finding the medical
evidence submitted contained a diagnosis, but affirmed as modified as causal relationship between the accepted
November 4, 2013 employment incident and the diagnosed conditions had not been established. OWCP
administratively combined OWCP File Nos. xxxxxx132 and xxxxxx800, with the latter designated as the master file.

2

low back conditions and the identified employment duties. It concluded that she had not met the
requirements to establish an employment-related injury or condition.
On October 16, 2018 appellant, through counsel, requested reconsideration and submitted
an October 3, 2018 report from Dr. Ellis.
In the October 3, 2018 report, Dr. Ellis again described appellant’s November 4, 2013
employment incident, summarized medical reports and diagnostic tests he reviewed, and provided
examination findings. He noted that her back pain was aggravated by lifting patients and bending
and twisting while filing charts. Dr. Ellis noted that appellant’s job duties included lifting patients,
making beds, helping patients to shower, and bending. He indicated that each time she performed
her job duties she sustained repetitive strains of her lower back ligaments and muscles. Dr. Ellis
diagnosed back muscle tendon unit strain, back deranged discs, spondylolisthesis, and bilateral L5
and S1 spinal nerve impingement. He indicated that appellant’s hip pain was in the sacroiliac joint
rather than the hip joint. Dr. Ellis indicated that she had physical impairments prior to starting
work for the employing establishment, including back problems and radiculopathy from a 2009
injury. Dr. Ellis concluded that appellant’s employment duties aggravated her preexisting low
back condition.
By decision dated December 7, 2018, OWCP denied modification.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;8
(2) medical evidence establishing the presence or existence of the disease or condition for which

4

Supra note 2.

5

S.H., Docket No, 19-0631 (issued September 5, 2019); J.P., Docket No. 19-0129 (issued April 26, 2019); Joe D.
Cameron, 41 ECAB 153 (1989).
6

A.P., Docket No. 19-1158 (issued October 29, 2019); C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine
Pendleton, 40 ECAB 1143 (1989).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB
345 (1989).
8

S.C., id.; Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

3

compensation is claimed;9 and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.10
Causal relationship is a medical issue and the medical evidence required to causal
relationship is rationalized medical evidence.11 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.12
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents, is sufficient to establish causal relationship.13
In a case where a preexisting condition involving the same part of the body is present and
the issue of causal relationship therefore involves aggravation, acceleration, or precipitation, the
physician must provide a rationalized medical opinion that differentiates between the effects of the
work-related injury or disease and the preexisting condition.14
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to the accepted factors of her federal employment.
Appellant submitted reports by Dr. Ellis in support of his claim. In his May 16, 2017 and
October 3, 2018 reports, Dr. Ellis noted her employment history, her claimed November 4, 2013
employment-related injury under OWCP File No. xxxxxx800, and her preexisting conditions, and
he reviewed medical records and presented examination findings. In his May 16, 2017 report, he
diagnosed sciatica, right L5 and S1 nerve impingement, lumbar intervertebral disc degeneration,
spondylolisthesis, and lumbar stenosis, all of which he attributed to appellant’s November 4, 2013
employment incident and to her employment duties. In his October 3, 2018 report, Dr. Ellis
diagnosed back muscle unit tendon strain, deranged back discs, bilateral L5 and S1 spinal nerve
impingement, and spondylolisthesis, all of which he opined had been aggravated by her
employment duties.

9

B.K., Docket No. 19-0829 (issued September 25, 2019); Michael R. Shaffer, 55 ECAB 386 (2004).

10
V.G., Docket No. 19-0908 (issued October 25, 2019); C.M., Docket No. 18-1516 (issued May 8,
2019); P.D., Docket No. 17-1885 (issued September 17, 2018); Beverly A. Spencer, 55 ECAB 501 (2004).
11

V.G., id.; L.D., Docket No. 17-1581 (issued January 23, 2018); Jacqueline M. Nixon-Steward, 52 ECAB
140 (2000).
12

V.G., supra note 10; L.D., id.; see also Leslie C. Moore, 52 ECAB 132 (2000); Gary L. Fowler, 45 ECAB
365 (1994).
13

Id.

14
Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013);
P.J., Docket No. 18-1738 (issued May 17, 2019); G.G., Docket No. 18-0550 (issued October 1, 2018).

4

In his May 16, 2017 report, Dr. Ellis explained that the jerking caused by appellant’s
November 4, 2013 trip and falling forward caused a slippage of her lower back, resulting in spinal
nerve impingement down her legs and spondylolisthesis. He opined that the diagnosed conditions
had been aggravated by her employment following her slip and fall on November 4, 2013. In his
October 3, 2018 report, Dr. Ellis opined that appellant’s preexisting back conditions had been
aggravated by both her prior November 4, 2013 employment incident and her work duties.
Specifically, he explained that her duties of lifting patients and bending and twisting while filing
charts aggravated her back pain, shoulders, caused her lower back muscles, and ligaments to be
repetitively strained. While Dr. Ellis generally supported causal relationship, his opinion was
insufficiently rationalized. The Board has previously held that mere conclusory statements, not
fortified by explanation, are insufficient to establish causal relationship between employment
factors and diagnosed conditions.15 Without further explanation as to how, physiologically, the
movements involved in appellant’s employment duties caused or contributed to the diagnosed
lumbar conditions, these opinions on causal relationship are of limited probative value.16 A
rationalized medical opinion is especially necessary in light of appellant’s preexisting lumbar
conditions.17 Without medical rationale explaining how the accepted employment factors caused,
contributed to, or aggravated the diagnosed conditions, Dr. Ellis’ reports are insufficient to
establish her claim.18
On appeal counsel asserts that Dr. Ellis’ reports are sufficient to establish entitlement or to
require referral to a second opinion physician. For the reasons set forth above, the Board finds the
reports of Dr. Ellis are insufficiently rationalized to warrant either acceptance of her claim or
further development of the medical opinion evidence by referral for a second opinion.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to accepted factors of her federal employment.

15
V.S., Docket No. 19-0936 (issued October 7, 2019); M.S., Docket No. 19-0587 (issued July 22, 2019); B.C.,
Docket No. 18-1735 (issued April 23, 2019); N.M., Docket No. 010-0283 (issued August 19, 2010).
16

Id.

17

J.H., Docket No. 19-0838 (issued October 1, 2019); D.M., Docket No. 19-0389 (issued July 16, 2019).

18

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 3, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

